Exhibit 10.8E

 

RELATIVE TSR-BASED PERFORMANCE RESTRICTED STOCK UNITS AGREEMENT PURSUANT TO

THE OMEGA HEALTHCARE INVESTORS, INC. 2018 STOCK INCENTIVE PLAN

The grant pursuant to this agreement (this “Agreement”) is made as of the Grant
Date, by Omega Healthcare Investors, Inc. (the “Company”) to ___________________
(the “Recipient”).

Upon and subject to this Agreement (which shall include the Terms and Conditions
and Exhibits appended to the execution page), the Company hereby awards as of
the Grant Date to the Recipient, the opportunity to earn Vested Stock Units (the
“Restricted Unit Grant” or the “Award”).  Underlined and capitalized captions in
Items A through F below shall have the meanings therein ascribed to them.

A.        Grant Date:  _________, 20__.

B.         Plan (under which Restricted Unit Grant is granted): Omega Healthcare
Investors, Inc. 2018 Stock Incentive Plan.

C.         Vested Stock Units: The Recipient shall earn a number of Vested Stock
Units determined pursuant to Exhibit 1.  Each Vested Stock Unit represents the
Company’s unsecured obligation to issue one share of the Company’s common stock
(“Common Stock”).

D.        Dividends Equivalents.  Each Restricted Unit (as defined in Exhibit 1)
shall accrue Dividend Equivalents, an amount per unit equal to the dividends per
share paid on one share of Common Stock to a shareholder of record on or after
January 1, 20__ and until the distribution date specified in Item F below.

E.         Distribution Date of Vested Shares.  Shares of Common Stock
attributable to Vested Stock Units (“Vested Shares”) shall be issued and
distributed within (10) business days following each vesting event or upon the
date of a Change in Control, whichever is earlier, subject in either case to
receipt from the Recipient of the required tax withholding.  Notwithstanding the
foregoing, distribution shall be delayed to the extent provided in any deferral
agreement between the Recipient and the Company as a result of the Recipient’s
valid deferral election.

F.         Distribution Dates of Dividend Equivalents.  Subject to tax
withholding, accrued Dividend Equivalents attributable to Restricted Units which
become Earned Unvested Restricted Units (as defined in Exhibit 1) shall be
distributed to the Recipient within twenty  (20) business days following the
last day of the Performance Period, and thereafter, future Dividend Equivalents
on Earned Unvested Restricted Units and Vested Stock Units shall be distributed
to Recipient on the same date on the same date that the related dividends are
paid to shareholders of record.  Notwithstanding the foregoing or any other
provision hereof, distribution of Dividend Equivalents shall be deferred to the
extent provided in any deferral agreement between the Recipient and the

 





--------------------------------------------------------------------------------

 



Company as a result of the Recipient’s valid deferral election and shall be paid
in the form provided in such agreement. Dividend Equivalents on Restricted Units
which do not become Earned Unvested Restricted Units are forfeited.

IN WITNESS WHEREOF, the Company has executed this Agreement to be effective as
of the Grant Date set forth above.

 

OMEGA HEALTHCARE INVESTORS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 





2

--------------------------------------------------------------------------------

 



TERMS AND CONDITIONS TO THE

RELATIVE TSR-BASED PERFORMANCE RESTRICTED STOCK UNITS

AGREEMENT PURSUANT TO

THE OMEGA HEALTHCARE INVESTORS, INC. 2018 STOCK INCENTIVE PLAN

1.         Vested Stock Units.  The Company shall issue in book entry form in
the name of the Recipient, or issue and deliver to the Recipient a share
certificate representing, the Vested Shares on the Distribution Date of Vested
Shares.

2.         Tax Withholding, Dividends Equivalents.  Payment of Dividend
Equivalents is subject to required tax withholding.

3.         Tax Withholding, Shares.

(a)        The minimum required amount of the tax withholding obligations
imposed on the Company, or at the Company’s discretion if tax withholding is
required, tax withholding up to the maximum statutory rates, by reason of the
issuance of the Vested Shares shall be satisfied by reducing the actual number
of Vested Shares by the number of whole shares of Common Stock which, when
multiplied by the Fair Market Value of the Common Stock on the Distribution Date
of Vested Shares, is sufficient, together with cash in lieu of any fractional
share, to satisfy such tax withholding, assuming that (i) the Recipient does not
make a valid election to satisfy tax withholding in cash pursuant to Subsection
(b), and (ii) the Committee does not determine that tax withholding will be
required to be satisfied in another manner.

(b)        However, the Recipient may elect in writing by notice to the Company
received at least ten (10) days before the earliest Distribution Date of Vested
Shares to satisfy such tax withholding obligation in cash by the earliest
Distribution Date of Vested Shares, as provided in Subsection (a)(i). If the
Recipient fails to timely satisfy payment of the cash amount, then Subsection
(a) shall apply.

(c)        To the extent that the Recipient is required to satisfy the tax
withholding obligation in this Section in cash, the Company shall withhold the
cash from any cash payments then owed to the Recipient, or if none, the
Recipient shall timely remit the cash amount.

(d)        If the Recipient does not timely satisfy payment of the tax
withholding obligation, the Recipient will forfeit the Vested Shares.

4.         Restrictions on Transfer.  Except for the transfer by bequest or
inheritance, the Recipient shall not have the right to make or permit to exist
any transfer or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to this Award.  Any such disposition not made in accordance
with this Agreement shall be deemed null and void.  Any permitted transferee
under this Section shall be bound by the terms of this Agreement.





3

--------------------------------------------------------------------------------

 



5.         Change in Capitalization.

(a)        The number and kind of shares issuable under this Agreement shall be
proportionately adjusted for any non-reciprocal transaction between the Company
and the holders of capital stock of the Company that causes the per share value
of the shares of Common Stock subject to the Award to change, such as a stock
dividend, stock split, spinoff, rights offering, or recapitalization through a
large, non-recurring cash dividend (each, an “Equity Restructuring”).  No
fractional shares shall be issued in making such adjustment.

(b)        In the event of a merger, consolidation, reorganization,
extraordinary dividend, sale of substantially all of the Company’s assets, other
material change in the capital structure of the Company, or a tender offer for
shares of Common Stock, in each case that does not constitute an Equity
Restructuring, the Committee shall take such action to make such adjustments
with respect to the shares of Common Stock issuable hereunder or the terms of
this Agreement as the Committee, in its sole discretion, determines in good
faith is necessary or appropriate, including, without limitation, adjusting the
number and class of securities subject to the Award, substituting cash, other
securities, or other property to replace the Award, or removing of restrictions.

(c)        All determinations and adjustments made by the Committee pursuant to
this Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.

(d)        The existence of the Plan and the Restricted Unit Grant shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

6.         Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
Vested Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.

7.         Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

8.         Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the





4

--------------------------------------------------------------------------------

 



recipient.  Any party may designate any other address to which notices shall be
sent by giving notice of the address to the other parties in the same manner as
provided herein.

9.         Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

10.       Entire Agreement.  This Agreement, together with the terms and
conditions set forth in the Plan, expresses the entire understanding and
agreement of the parties with respect to the subject matter. In the event of a
conflict between the terms of the Plan and this Agreement, the Plan shall
govern.

11.       Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.

12.       No Right to Continued Retention.  Neither the establishment of the
Plan nor the Award hereunder shall be construed as giving Recipient the right to
continued service with the Company or an Affiliate.

13.       Tax Effects under 409A.  It is intended that the Award under this
Agreement be exempt from Section 409A of the Internal Revenue Code (the “Code”)
to the maximum extent possible, and to the extent that it is subject to Code
Section 409A, that it comply with Code Section 409A. All provisions of this
Agreement shall be construed consistent with that intent. More specifically, the
Award under this Agreement is intended to be exempt from Code Section 409A as a
short-term deferral pursuant to Treas. Regs. Section 1.409A-1(b)(4) (except to
the extent payment is delayed as provided in any deferral agreement between the
Recipient and the Company as a result of the Recipient’s valid election to defer
as provided in Item E or F on the cover page of this Agreement).  But if and to
the extent that the Award does not qualify as a short-term deferral,
notwithstanding any other provision of this Agreement, payment shall be made
only in accordance with Code Section 409A, such that if payment is being made as
a result of the Recipient’s termination of employment, that shall be construed
to require a “separation from service” as defined under Code Section 409A and
payment will be delayed for any “specified employee” as defined under Code
Section 409A to the extent required to comply with Code Section
409A(a)(2)(B)(i).  The Company does not guarantee to the Recipient that the
Award will not be subject to tax under 409A, and if it is, the Recipient shall
be solely responsible for such tax.

14.       Headings and Capitalized Terms.  Except as otherwise provided in this
Agreement, headings used herein are for convenience of reference only and shall
not be considered in construing this Agreement.  Capitalized terms used, but not
defined, in this Agreement shall be given the meaning ascribed to them in the
Plan.





5

--------------------------------------------------------------------------------

 



15.       Definitions.  As used in this Agreement:

“Beginning Stock Price” means the average closing price per share of Common
Stock for the months of November and December 20__ on the exchange on which
Common Stock is traded, which is $__.__.

“Below Threshold Relative TSR” means that Relative Total Shareholder Return is
less than ____ basis points.

“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Cause shall mean the occurrence of any of the following events:

(a)        willful refusal by the Recipient to follow a lawful direction of the
person to whom the Recipient reports or the Board of Directors of the Company
(the “Board”), provided the direction is not materially inconsistent with the
duties or responsibilities of the Recipient’s position with the Company or an
Affiliate, which refusal continues after the Board has again given the direction
in writing;

(b)        willful misconduct or reckless disregard by the Recipient of the
Recipient’s  duties or with respect to the interest or material property of the
Company or an Affiliate;

(c)        material breach by the Recipient of the Intellectual Property
Agreement between the Recipient and the Company, which causes material harm to
the Company or an Affiliate;

(d)        any act by the Recipient of fraud against, material misappropriation
from or significant dishonesty to either the Company or an Affiliate, or any
other party, but in the latter case only if in the reasonable opinion of at
least two-thirds of the members of the Board (excluding the Recipient), such
fraud, material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or

(e)        commission by the Recipient of a felony as reasonably determined by
at least two-thirds of the members of the Board (excluding the Recipient).

“Change in Control” means any one of the following events which occurs following
the Grant Date:

(a)        the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Company or any employee benefit plan of the Company or an Affiliate, or any
corporation pursuant to a reorganization, merger or consolidation, of equity
securities of the Company that in the aggregate represent thirty percent (30%)
or more of the total voting power of the Company’s then outstanding equity
securities;





6

--------------------------------------------------------------------------------

 



(b)        the acquisition, directly or indirectly, by any “person” or “persons”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended), other than the Company or any employee benefit plan of
the Company or an Affiliate, or any corporation pursuant to a reorganization,
merger or consolidation of equity securities of the Company, resulting in such
person or persons holding equity securities of the Company that, together with
equity securities already held by such person or persons, in the aggregate
represent more than fifty percent (50%) of the total fair market value or total
voting power of the Company’s then outstanding equity securities;

(c)        individuals who as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(d)        a reorganization, merger or consolidation, with respect to which
persons who were the holders of equity securities of the Company immediately
prior to such reorganization, merger or consolidation, immediately thereafter,
own equity securities of the surviving entity representing less than fifty
percent (50%) of the combined ordinary voting power of the then outstanding
voting securities of the surviving entity; or

(e)        the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
any corporation pursuant to a reorganization, merger or consolidation, of assets
of the Company that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Award (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.

“Ending Stock Price” means the average closing price per share of Common Stock
for the months of November and December 20__ on the exchange on which Common
Stock





7

--------------------------------------------------------------------------------

 



is traded, unless a Change in Control occurs on or before December 31, 20__, in
which case the term means the value per share determined as of the date of the
Change in Control, such value to be determined by the Committee in its
reasonable discretion based on the actual or implied price per share paid in the
Change in Control transaction.

“Ending Value of Reinvested Dividends” means the dollar amount equal to the
Ending Stock Price multiplied by the total number of shares hypothetically
purchased with the dividends declared to a shareholder of record during the
Performance Period, assuming that each dividend is re-invested in Common Stock
at the closing price per share on the last business day before the ex-dividend
date. For purposes of this calculation, the dividends declared to a shareholder
of record during the Performance Period will initially be calculated on one
share of Common Stock beginning as of the first dividend declaration date during
the Performance Period, and as of each dividend declaration date during the
Performance Period thereafter, the dividends will be calculated with respect to
the sum of one share of Common Stock plus the cumulative number of shares of
Common Stock hypothetically purchased prior to such dividend declaration date.
The “Ending Value of Reinvested Dividends” can also be expressed as the
following formula:

Ending Value of Reinvested Dividends = (Ending Stock Price x Total Number of
Shares Hypothetically Purchased with Reinvested Dividends)

Total Number of Shares Hypothetically Purchased with Reinvested Dividends =
Number of Shares Hypothetically Purchased with First Reinvested Dividend + the
sum of the Number of Shares Hypothetically Purchased with each Subsequent
Reinvested Dividend

Number of Shares Hypothetically Purchased with First Reinvested Dividend =
(dividend declared to a shareholder of record during the Performance Period
calculated on one share of Common Stock as of the first dividend declaration
date during such period)/closing price per share of Common Stock on the last
business day before the ex-dividend date)

Number of Shares Hypothetically Purchased with each Subsequent Reinvested
Dividend = (each dividend declared to a shareholder of record after the first
dividend declaration date during the Performance Period calculated on the sum of
the one share of Common Stock beginning as of the first dividend declaration
date + the number of shares hypothetically purchased with reinvested dividends
before such subsequent dividend declaration date)/closing price per share of
Common Stock on the last business day before the related ex-dividend date)

“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Good Reason shall mean the occurrence of an event listed in
Subsection (a) through (c) below:

(a)        the Recipient experiences a material diminution of the Recipient’s
responsibilities of the Recipient’s position, as reasonably modified by the
person





8

--------------------------------------------------------------------------------

 



to whom the Recipient reports or the Board from time to time, such that the
Recipient would no longer have responsibilities substantially equivalent to
those of other executives holding equivalent positions at companies with similar
revenues and market capitalization;

(b)        the Company or the Affiliate which employs the Recipient reduces the
Recipient’s annual base salary or annual bonus opportunity at high, target or
threshold performance as a percentage of annual base salary; or

(c)        the Company or the Affiliate which employs the Recipient requires the
Recipient to relocate the Recipient’s primary place of employment to a new
location that is more than fifty (50) miles from its current location
(determined using the most direct driving route), without the Recipient’s
consent;

provided however, as to each event in Subsection (a) through (c),

(i)         the Recipient gives written notice to the Company within ten (10)
days following the event or receipt of notice of the event of the Recipients’
objection to the event;

(ii)       the Company or the Affiliate which employs the Recipient fails to
remedy the event within ten (10) days following the Recipient’s written notice;
and

(iii)      the Recipient terminates his employment within thirty (30) days
following the Company’s and the Affiliate’s failure to remedy the event.

“High Relative TSR” means that Relative Total Shareholder Return is ____ basis
points or more.

“Performance Period” means the period from and including January 1, 20__ through
the earlier of December 31, 20__ or the date of a Change in Control.

“Relative Total Shareholder Return” means Total Shareholder Return expressed as
a positive or negative number of basis points relative to the total shareholder
return reported for the FTSE NAREIT Equity Health Care Index (the FACTSET
identifier of which is FN11XXXX (the “Index”)) for the Performance Period.  For
this purpose, the total shareholder return for the Index shall be calculated
using methodologies analogous in all material respects to those used for the
calculation of Total Shareholder Return, and the average closing price per share
for the November and December at the end, and before the beginning, of the
Performance Period shall also be used for calculating total shareholder return
for the Index.

“Target Relative TSR” means that Relative Total Shareholder Return is ___ basis
points.

“Threshold Relative TSR” means that Relative Total Shareholder Return is ____
basis points.





9

--------------------------------------------------------------------------------

 



“Total Shareholder Return” means the compound annual growth rate (also known as
“CAGR”), expressed as a percentage, of an investment in one share of Common
Stock over the Performance Period, based on the Ending Stock Price plus the
Ending Value of Reinvested Dividends, as compared to the Beginning Stock Price,
and using the following formula:

 (((Ending Stock Price + Ending Value of Reinvested Dividends)/Beginning Stock
Price)^(1/3)) – 1

 “Vesting Period” means the period beginning on the day after the last day of
the Performance Period and ending December 31, 20__.

 



10

--------------------------------------------------------------------------------

 



EXHIBIT 1

A.         The number of “Restricted Units” is set forth under the heading “High
Relative TSR” in the Relative TSR Chart below and represents the maximum
potential number of units that can be earned.  Except as otherwise provided in
Items B and C below, the number of Restricted Units that is earned (the “Earned
Unvested Restricted Units”) is determined as of the last day of the Performance
Period from the Relative TSR Chart set forth below, provided that the Recipient
shall vest in twenty-five percent (25%) of the Earned Unvested Restricted Units,
which shall then become Vested Stock Units, as of the last day of each calendar
quarter during the Vesting Period only if the Recipient remains an employee,
director or consultant of the Company or an Affiliate during the entire
Performance Period and through the last day of such calendar quarter.

Relative TSR Chart

Below
Threshold
Relative TSR

*Threshold
Relative TSR

*Target
Relative TSR

*High
Relative TSR

Zero
Vested
Units

 

 

 

 

*           If Relative Total Shareholder Return falls between Threshold
Relative TSR and Target Relative TSR or between Target Relative TSR and High
Relative TSR, the number of Earned Unvested Restricted Units under the Relative
TSR Chart shall be determined in accordance with a separate written
interpolation methodology established by the Company in connection with valuing
the Restricted Units as of the Grant Date.

B.         Except as provided in Item C below, if the Recipient dies or becomes
subject to a Disability while an employee, director or consultant of the Company
or an Affiliate, the Recipient resigns from the Company and all Affiliates for
Good Reason or the Company and all Affiliates terminate the Recipient’s
employment without Cause (each such event referred to as a “Qualifying
Termination”), in each case:

(i)         during the Performance Period, the Recipient shall vest upon
completion of the Performance Period in the number of Earned Unvested Restricted
Units determined in the Relative TSR Chart (or if a Change in Control occurs
after the Qualifying Termination and on or before December 31, 20__, the number
of Earned Unvested Restricted Units determined pursuant to Section C.1. below),
multiplied by a fraction, the numerator of which is the number of days elapsed
in the Performance Period through the date of such event and the denominator of
which is 1,095 (i.e., 365 x 3), or

(ii)        during the Vesting Period, the Recipient shall vest as of the date
of the Qualifying Termination in the same number of Earned Unvested Restricted
Units determined in the Relative TSR Chart as if the Recipient were to remain

 



 

--------------------------------------------------------------------------------

 



an employee of the Company or an Affiliate through the last day of the Vesting
Period.

C.         Notwithstanding Item B above, if a Change in Control occurs upon or
after the Grant Date and on or before December 31, 20__, and (i) the Recipient
remains an employee, director or consultant of the Company or an Affiliate
during the entire Performance Period until the date of the Change in Control, or
(ii) if within sixty (60) days before the Change in Control, the Recipient
incurs a Qualifying Termination, the Recipient shall be 100% vested in, as of
the date of the Change in Control:

1.          if the Change in Control occurs on or before December 31, 20__, the
number of Earned Unvested Restricted Units determined from the Relative TSR
Chart based on the basis points of Relative Total Shareholder Return achieved
for the Performance Period through the date of the Change in Control, or

2.          if the Change in Control occurs after December 31, 20__, the number
of Earned Unvested Restricted Units determined in the Relative TSR Chart that
were actually earned for the Performance Period which have not previously become
Vested Stock Units pursuant to Item B (i) above.

D.         The number of Restricted Units that have not become Earned Unvested
Restricted Units as of the last day of the Performance Period shall be
forfeited. The number of Restricted Units that have not become Vested Stock
Units (except Earned Unvested Restricted Units to the extent provided in Item B
or C) as of the date the Recipient ceases to be an employee, director, or
consultant of the Company and all Affiliates shall be forfeited.

E.         If any calculation in this Exhibit results in a fractional number of
Vested Stock Units, the number of Vested Stock Units shall be rounded to the
closest whole number.

2

--------------------------------------------------------------------------------